Appeal by defendant New York Trap Rock Corp. from an order granting its motion for judgment on the pleadings insofar as said order makes the entry of judgment conditional upon the failure of plaintiff to serve an amended complaint, and as grants plaintiff leave to plead over. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Hallinan and Kleinfeld, JJ., concur; Murphy, J., dissents and votes to modify the order by striking therefrom everything following the word “ accordingly ” in the second ordering paragraph. [See post, p. 1027.]